Citation Nr: 1550414	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for skin rash on the face, neck, arms, hands, shoulder, and back.  

3.  Entitlement to service connection for a prostate disorder.  

4.  Entitlement to service connection for bipolar and schizoaffective disorders.  

5.  Entitlement to service connection for diabetes mellitus type II (diabetes).    

6.  Entitlement to service connection for a heart disorder.  

7.  Entitlement to service connection for a cholesterol disorder.  

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

9.  Entitlement to service connection for decreased vision.  

10. Entitlement to special monthly pension.  

11. Entitlement to nonservice-connected pension benefits.  

12. Whether new and material evidence has been received to reopen the claim of service connection for gouty arthritis.  

13. Whether new and material evidence has been received to reopen the claim of service connection for a neck disorder.    

14. Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.    

15. Whether new and material evidence has been received to reopen the claim of service connection for a right elbow disorder.    

16. Whether new and material evidence has been received to reopen the claim of service connection for hypertension.    

17. Whether new and material evidence has been received to reopen the claim of service connection for a breathing disorder to include asthma and shortness of breath.    

18. Whether new and material evidence has been received to reopen the claim of service connection for depression and anxiety.    

19. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

20. Entitlement to service connection for memory loss.

21. Entitlement to service connection for skin rash on the legs, knees, and feet.  

22. Entitlement to service connection for a scar on the face.  

23. Entitlement to service connection for corns and athlete's foot.  

24. Entitlement to service connection for acid reflux.  

25. Entitlement to service connection for a severe sinus disorder.  

26. Entitlement to service connection for tinnitus. 

27. Entitlement to service connection for bilateral hearing loss.  

28. Entitlement to service connection for degenerative arthritis (also claimed as hands cannot grip).  

29. Entitlement to service connection for bone spurs.  

30. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.  

[An appealed issue regarding service connection for a left knee disorder is the subject of a separate decision issued with this decision under a different docket number]. 


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974.  He also served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Alabama Army National Guard between 1974 and 1993.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing convened at the RO.  A transcript of the hearing is of record.  

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has been included in the record since the June 2013 Statement of the Case (SOC) and has been considered pursuant to the Veteran's waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).    

In the decision below, the Board will dismiss several issues withdrawn by the Veteran, and will grant the claims to reopen service connection claims.  The underlying claims, along with the other claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for sleep apnea.

2.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for a skin rash on the face, neck, arms, hands, shoulders, and back.  

3.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for a prostate disorder.

4.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for a bipolar and schizoaffective disorder.

5.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for diabetes.

6.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for a heart disorder.

7.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for a cholesterol disorder.

8.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for COPD.

9.  During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the service connection claim for decreased vision.

10. During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the claim for special monthly pension.  

11. During the September 15, 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the claim for nonservice-connected pension benefits.

12. In an unappealed June 2008 rating decision, the RO denied the Veteran's claim to service connection for gouty arthritis.   

13. New evidence received since the June 2008 rating decision that denied service connection for gouty arthritis tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim.

14. In an unappealed June 2008 rating decision, the RO denied the Veteran's claim to service connection for a neck disorder.     

15. New evidence received since the June 2008 rating decision that denied service connection for a neck disorder tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim.

16. In an unappealed June 2008 rating decision, the RO denied the Veteran's claim to service connection for a back disorder.     

17. New evidence received since the June 2008 rating decision that denied service connection for a back disorder tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim.

18. In an unappealed June 2008 rating decision, the RO denied the Veteran's claim to service connection for a right elbow disorder.     

19. New evidence received since the June 2008 rating decision that denied service connection for a right elbow disorder tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim.

20. In an unappealed June 2008 rating decision, the RO denied the Veteran's claim to service connection for hypertension.     

21. New evidence received since the June 2008 rating decision that denied service connection for hypertension tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim.

22. In an unappealed June 2008 rating decision, the RO denied the Veteran's claim to service connection for breathing disorder to include asthma and shortness of breath.     

23. New evidence received since the June 2008 rating decision that denied service connection for breathing disorder to include asthma and shortness of breath tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim.

24. In an unappealed June 2008 rating decision, the RO denied the Veteran's claim to service connection for depression and anxiety.     

25. New evidence received since the June 2008 rating decision that denied service connection for depression and anxiety tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for a skin rash on the face, neck, arms, hands, shoulders, and back.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

3.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for a prostate disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

4.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for a bipolar and schizoaffective disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

5.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for diabetes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

6.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for a heart disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

7.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for a cholesterol disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

8.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for COPD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

9.  The criteria for withdrawal of an appeal by the Veteran have been met for the service connection claim for decreased vision.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

10. The criteria for withdrawal of an appeal by the Veteran have been met for the claim for special monthly pension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

11. The criteria for withdrawal of an appeal by the Veteran have been met for the claim for nonservice-connected pension benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35, 20.204 (2015). 

12. A June 2008 rating decision by the RO that denied the Veteran's claim to service connection for gouty arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

13. New and material evidence has been received to reopen the claim of service connection for gouty arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

14. A June 2008 rating decision by the RO that denied the Veteran's claim to service connection for a neck disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

15. New and material evidence has been received to reopen the claim of service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

16. A June 2008 rating decision by the RO that denied the Veteran's claim to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

17. New and material evidence has been received to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

18. A June 2008 rating decision by the RO that denied the Veteran's claim to service connection for a right elbow disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

19. New and material evidence has been received to reopen the claim of service connection for a right elbow disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

20. A June 2008 rating decision by the RO that denied the Veteran's claim to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

21. New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

22. A June 2008 rating decision by the RO that denied the Veteran's claim to service connection for a breathing disorder to include asthma and shortness of breath is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

23. New and material evidence has been received to reopen the claim of service connection for a breathing disorder to include asthma and shortness of breath.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

24. A June 2008 rating decision by the RO that denied the Veteran's claim to service connection for anxiety and depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

25. New and material evidence has been received to reopen the claim of service connection for anxiety and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the September 15, 2015 Board hearing, in the presence of his representative and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appellate consideration the service connection claims for sleep apnea, skin rash on the face, neck, arms, hands, shoulders, and back, prostate disorder, bipolar and schizoaffective disorder, diabetes, heart disorder, cholesterol disorder, COPD, and decreased vision, in addition to the claims for special monthly pension and nonservice-connected pensions benefits.  

The effective date for the withdrawal of an appeal that has been communicated to the Board is the receipt date at the Board.  As the Veteran has withdrawn from appeal the aforementioned claims there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the issues.  The issues are therefore dismissed.

	Claims to Reopen

The Veteran claims that he incurred during service gouty arthritis, hypertension, depression and anxiety, and neck, back, right elbow, and respiratory disorders.  38 C.F.R. § 3.303.   

The Veteran's original claim to service connection for these disorders is dated in January 2006.  The RO denied the original claims in July 2007.  Following the decision, additional relevant information was submitted into the record.  38 C.F.R. § 3.156(b).  As such, the RO again readjudicated the original claims in a June 2008 rating decision, and again denied the claims.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision with regard to these claims.  Moreover, no new and material evidence was submitted into the record within the one-year period following the June 2008 notification.  38 C.F.R. § 3.156(b).  As such, the June 2008 rating decision denying gouty arthritis, hypertension, depression and anxiety, and neck, back, right elbow, and respiratory disorders became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In July 2010, the Veteran filed a petition to reopen his claims to service connection for gouty arthritis, hypertension, depression and anxiety, and neck, back, right elbow, and respiratory disorders.  In July 2011, the RO denied the Veteran's claims.  The Veteran eventually appealed the denials to the Board.   

To determine whether new and material evidence has been received by VA, the evidence considered by the RO in the final rating decision in June 2008 must be compared with the evidence that has been included in the record since the final decision.  

The relevant evidence of record considered by the RO in the final June 2008 rating decision consisted of:  the Veteran's service treatment records (STRs) which indicate treatment for a left knee injury; service personnel records (SPRs) which note an accident in August 1975, during a period of INACDUTRA, from which the Veteran may have injured his left knee; private treatment records noting treatment for several of the disorders on appeal; medical evidence pertaining to the Veteran's disability retirement from the railroad industry; lay statements attesting to an in-service tank accident involving the Veteran, from the Veteran, his fiancée, and fellow service members; and a VA compensation examination report dated in December 2007 which addresses the Veteran's joints and his hypertension, but does not offer an opinion regarding medical nexus to service.    

Based on this evidence, the RO found service connection unwarranted for gouty arthritis, hypertension, depression and anxiety, and neck, back, right elbow, and respiratory disorders.  Again, the June 2008 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the July 2010 petition to reopen service connection (i.e., dated since the June 2008 rating decision).  The relevant evidence that has been added to the record consists of: additional private medical evidence; another lay assertion from the Veteran's fiancée; VA compensation examination reports dated in May 2011 and September 2013, which detail many of the disorders at issue here, but which do not contain opinions regarding medical nexus; and additional lay assertions from the Veteran, to include his testimony before the Board in November 2013 (for the left knee disorder claim) and September 2015, in which he details the ways in which his service, and a tank accident during service, caused his many disorders.  

With respect to the claims to reopen, the evidence submitted since June 2008 is certainly new evidence in the claims file.  It has been included in the claims file since the final rating decision and notification.  Certain of the new evidence are material evidence, moreover.  In particular, the Veteran's lay assertions regarding the ways in which he believes he developed his many disorders are material evidence.  This particular lay evidence was not of record in June 2008, and it tends to raise a reasonable possibility of substantiating the Veteran's claims.

The Board is not conducting an assessment of the probative value of the new evidence.  A lay person is not qualified to determine complex medical issues, such as the issues of etiology and diagnosis in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, to include lay evidence, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it tends to raise a reasonable possibility of substantiating a claim.  At a minimum, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Accordingly, the claims of entitlement to service connection for gouty arthritis, hypertension, depression and anxiety, and neck, back, right elbow, and respiratory disorders are reopened, and are addressed further in the remand section below. 


ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.  

The claim of entitlement to service connection for skin rash on the face, neck, arms, hands, shoulder, and back is dismissed.  

The claim of entitlement to service connection for a prostate disorder is dismissed.    

The claim of entitlement to service connection for bipolar and schizoaffective disorders is dismissed.   

The claim of entitlement to service connection for diabetes is dismissed.  

The claim of entitlement to service connection for a heart disorder is dismissed.  

The claim of entitlement to service connection for a cholesterol disorder is dismissed.    

The claim of entitlement to service connection for COPD is dismissed.    

The claim of entitlement to service connection for decreased vision is dismissed.    

The claim of entitlement to special monthly pension is dismissed.    

The claim of entitlement to nonservice-connected pension benefits is dismissed.  

New and material evidence having been received, the claim for service connection for gouty arthritis is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a neck disability is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a back disability is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a right arm/elbow disability is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for hypertension is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a breathing disability is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for anxiety and depression is reopened; to this extent, the appeal is allowed.


REMAND

Additional development and medical inquiry is warranted into the claims on appeal.  

The Veteran maintains that his disorders relate to a tank accident during service, to adverse weather and its effects on his uniform and, in turn, his skin, to exposure to gun power, to eating "C-rations," and to acoustic trauma from weapons fire.  

The Veteran asserts that he incurred his disorders during active service, and during reserve service.  

The term "active military, naval, or air service" includes active duty, and any period of ACDUTRA "during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty," and any period of INACDUTRA "during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015). 

A SPR dated in October 1975 states that the Veteran was injured in August 1975 during a period of inactive duty training, or INACDUTRA.  Certain STRs of record indicate that the Veteran may have injured his left knee.  The Veteran now asserts that he sustained several injuries (beyond the left knee) in the accident that led to dozens of current disorders.  

With regard to other disorders not related to the accident, the Board finds credible the Veteran's assertions that he was exposed during military training to adverse weather conditions, gun powder, acoustic trauma, and military food.  

As the lay evidence and the private and VA medical evidence indicates that the Veteran has the current disorders he claims are service connected, and as the record indicates an in-service accident and possible injuries and/or disorders, comprehensive VA compensation examinations, and reports and opinions, should be provided to him.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the record is not clear regarding whether all of the Veteran's STRs are in the claims file, or whether all efforts have been made to retrieve them.  In April 2007, the RO issued a memorandum of unavailability stating that certain of the Veteran's STRs could not be located despite repeated efforts to obtain them and include them in the claims file.  But, in a March 3, 2009 memorandum, the RO indicated that a recently identified storage facility may have had the Veteran's STRs and SPRs.  It is not clear if that facility has been contacted, and whether a request for the Veteran's STRs and SPRs has been made to that facility.  Such a request should be made on remand.      
     

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding STRs or SPRs pertaining to the Veteran's active duty or reserve service in the Alabama National Guard, with particular attention to the March 3, 2009 memorandum of record indicating that a facility had been identified which might have records pertaining to the Veteran's service.  If no additional records are found or do not exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the disorders addressed in this appeal - gouty arthritis, right elbow, neck, back, degenerative arthritis (also claimed as hands cannot grip), bone spurs,  hypertension, severe sinus disorder, depression and anxiety, PTSD, memory loss, skin rash on the legs, knees, and feet, scar on the face, corns and athlete's foot, acid reflux, respiratory disorders, tinnitus, and bilateral hearing loss.  

The claims file and a copy of this remand must be made available to each examiner in conjunction with the requested examinations, and each examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  

(a)  Does the Veteran have any of the following current disorders - gouty arthritis, right elbow, neck, back, degenerative arthritis (also claimed as hands cannot grip), bone spurs,  hypertension, severe sinus disorder, depression and anxiety, PTSD, memory loss, skin rash on the legs, knees, and feet, scar on the face, corns and athlete's foot, acid reflux, respiratory disorders, tinnitus, and bilateral hearing loss? 

(b)  If so, is it at least as likely as not (i.e., a probability of 50 percent or greater) that a current disorder began in service, was caused by service, or is otherwise related to military service?  

In addressing this question, please note any disorders resulting from disease or injury that may have coincided with a period of active duty or ACDUTRA, and any disorders resulting from injury that may have occurred during a period of INACDUTRA (e.g., the documented accident and injury during INACDUTRA in August 1975).    

In addressing these questions, please discuss the Veteran's lay assertions regarding injury he claims from adverse weather and its effects on his skin, exposure to gun power, eating "C-rations," and to acoustic trauma from weapons fire. 

Please also discuss the Veteran's primary assertion that the accident in August 1975 caused many orthopedic disorders, hypertension, and mental, sinus, and psychiatric disabilities.   

(c)  If the answer to (b) is negative, is it at least as likely as not that a current diagnosed disorder is proximately due to or the result of any disorder that may be service connected following this remand? 

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that a diagnosed disorder has been aggravated during the appeal period (i.e., permanently worsened beyond the natural progress) by any disorder that may be service connected following this remand? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to any disorder that may be service connected following this remand. 

In addressing the issue of secondary service connection, please note the letter of record dated in September 2007 in which the Veteran's private physician appears to associate gouty arthritis with a left knee disorder.  

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Then readjudicate the claims on appeal (to include the claim to a TDIU) in light of all evidence of record, to include any evidence added since the June 2013 SOC was issued, and added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


